Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an acute angle (cited in claim 2) and a plurality of stopper regions (cited in claim 6) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) The specification does not comply with 37 C.F.R. 1.52(b)(5).  The pages of the specification must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably, below, the text.   
(2) On the first page, line 10 of the specification, “in the case that” should be deleted.  Also, after “removed”, --with-- should be added.
(3) On the first page, line 11 of the specification, “is used” (first occurrence) should be deleted.  Also, after “is used” (second occurrence), --to remove crusts-- should be added. 
(4) On the first page, line 12 of the specification, “much” should be deleted.
(5) On the first page, line 13 of the specification, “is” should read --are--.
(6) On the first page, line 14 of the specification, “it could” should read --they can--. 
           (7) On the first page, line 19 of the specification, “but” should read --or--.
           (8) On the second page, line 7 of the specification, “solved” should read --solve--.
           (9) On the second page, line 8 of the specification, “an” should read --a--.
           (10) On the second page, line 9 of the specification, “back surface” should read --bottom surface--.  Note “top surface” at line 10 on the second page of the specification.
           (11) On the second page, line 11 of the specification, “to” should read --into--.     

(13) On the second page, line 15 of the specification, “more” should read deleted.
(14) On the third page, line 1 of the specification, “crust cutter” should read --top plate--.
(15) On the third page, line 9 of the specification, “crust cutter” should read --top plate--.
(16) On the fourth page, line 1 of the specification, after “and”, --it-- should be added.
(17) On the fourth page, line 5 of the specification, “to” should read --from--.
(18) On the fourth page, lines 5-7 of the specification do not agree with Fig.1.  If the height of the blade 30 shown in Fig.1 is 1.18 inches, the length of the blade 30 shown in Fig.1 should be less than 3.15 inches.  
(19) On the fourth page, lines 8, 17, 19 and 20 of the specification, “panel” should read --plate--.
(20) On the fourth page, lines 11-13 of the specification, it does not appear the mold 115 of Fig.5 can be attached to the square shaped recess 40 of Fig.2 by inserting the convex 110 that is shown as a cylindrical rod.  It is not understood how the square shaped recess 40 holds the cylindrical rod 110.  Further, it is unclear how the mold 115 shown as a circular disk in Fig.5 can cut the bread into the shape of the mold 115.  
(21) On the fourth page, lines 15-16 of the specification, it is not understood how the circular disk shaped mold 115 is able to die cut a bread.  

(23) On the fourth page, line 19 of the specification, before “groove”, --the-- should be added.
(24) On the fourth page, lines 20-21 of the specification, it is not understood why the blade 30 can be easily detached from the groove 50 in the top panel 20 when the blade 30 is extended.  Further, the blade 30 does not extend.  It is the extendable blade 60 that can be extended.  
(25) On the fifth page, lines 1-2 of the specification, “while the crust cutter is used in the state that the blade 30 is stored in the top plate 20, it is not necessary” does not make sense.  Further, the blade 30 is NOT stored in the top plate 20 but is coupled to the top plate 20 by inserting into the groove 50 of the top plate 20.        
(26) On the fifth page, lines 17-19 of the specification, “so that a maximum movable area of the extendable blade 60 of 5.07 inches per side” does not make sense. 
(27) On the sixth page, line 2 of the specification, “may be enough to move” should read --can be moved--. 
(28) On the sixth page, lines 3-4 of the specification, it is not clear how the adjustment screw 79 is gotten stuck at predetermined locations, and where five locations are.  
(29) On the sixth page, lines 6-8 of the specification, it is not understood why it is necessary to remove the blade 30 from the top panel 20 before using the extendable 60.  As shown in Fig.6, the extendable blade 60 is in the slot 80 of the blade 30 and it 
(30) On the sixth page, lines 9-10 of the specification, “the minimum size of the average while bread” does not make sense.
(31) On the sixth page, lines 12-13 of the specification, “the maximum size of the while bread” does not make sense.
(32) On the sixth page, line 18 of the specification, “3.15 inches long and square” does not make sense.
(33) On the sixth page, line 21 of the specification, it is clear what “one side” refers to.
(34) On the seventh page, lines 1-2 of the specification, “four though holes 90 … are formed in each side of the blade 30” does not agree with Fig.3.  As shown in the figure, one through hole 90 is formed in each side of the blade 30.  It is suggested “four though holes 90, each of which is the same shape and is formed at the same location, are formed in each side of the blade 30” be changed to --there are four through holes 90, each of which is the same shape and is formed at the same location in each side of the blade 30--.
(35) On the seven page, lines 2-4 of the specification, “four adjustment screws 70, each of which is formed at the same location, are formed in each side of the extendable blade 60” does not agree with Figs.4 and 6.  As shown in the figures, one adjustment screw 70 is formed on each side of the extendable blade 60.  It is suggested “four adjustment screws 70, each of which is formed at the same location, are formed in each side of the extendable blade 30” be changed to --there are four adjustment screws 
(36) On the seventh page, line 7 of the specification, “mode” should read --made--.
(37) On the seventh page, line 15 of the specification, “limit” should read --be limited--
Appropriate correction is required.

Claim Objection 
Claims 2 and 4-6 are objected to because of the following informalities:
(1) In claim 2, line 2, “mode” should read --mold--. 
(2) In claims 4 and 5, line 2, “incudes” should read --includes--.
(3) In claims 5 and 6, line 2, “though” should read --through--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
          (1) In claim 2, “the mold having at one end with an acute angle” has no support from the original specification.  As disclosed, it is the blade 30 that has one end formed at an acute angle.  See the fifth page, lines 4-5 of the specification.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 3, “the back surface” should read --the bottom surface--.  Note line 4 of the claim reciting “the top surface--.
          (2) In claim 1, lines 5-6 do not agree Figs.2 and 3.  The shape of the top plate 20 shown in Fig.2 and the shape of the blade 30 shown in Fig.3 are NOT the same.
           (3) In claim 1, line 7, “an extendable blade” is vague.  Is it in addition to “an extendable” cited at line 1 of the claim?
           (4) In claim 1, line 7, “the extendable blade” is vague and indefinite.  Does it refer to the one cited at line 1 or at line 7 of the claim?
           (5) In claim 5, lines 2-3, “the extendable plate” lacks clear antecedent basis.  The phrase should read --the extendable blade--.  

Indication of Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 112(b) set forth in this Office action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724